DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al. (US 2018/0165381), hereinafter referred to as Venkatesh in view of Bosshart et al. (US 2014/0241358), hereinafter referred to as Bosshart.

Referring to claim 1, Venkatesh teaches, as claimed, an apparatus comprising: an output bus (i.e.-item 110, see fig. 1); a match table configured to store a plurality of entries, each entry of the plurality of entries including a key value (i.e.-CAM 245, see fig. 2 and page 7, ¶63, lines 6-9), wherein the match table specifies a matching entry in response to being queried by query data received from the output bus (i.e.-index key and data value, see fig. 3 and fig. 4); logic connected to the output bus, the match table, and the one or more storage devices (i.e.-control logic 232, see fig. 2 and fig. 3), wherein the logic is configured to: receive one or more operands from the output bus (i.e.-receiving packed instruction set including data, page 4, ¶44, lines 10-12); identify one or more instructions in the one or more storage devices (i.e.-decode the opcode to identify one or more instructions, col. 5, ¶44, lines 23-25); and generate, based on the one or more instructions and the one or more operands, processed data (page 5, ¶49, lines 6-16 and page 6, ¶57, lines 1-5). 
However, Venkatesh does not teach the one or more storage devices being configured to store operation information for each of the plurality of entries stored in the match table, wherein the operation information specifies one or more instructions associated with each respective entry in the plurality of entries stored in the match table. 
	On the other hand, Bosshart discloses a storage device configured to store operation information (i.e.-TCAM) for each of the plurality of entries stored in the match table (page 2, ¶14, lines 1-8), wherein the operation information specifies one or more instructions associated with each respective entry in the plurality of entries stored in the match table (page 2, ¶20, lines 1-5).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Venkatesh so that the one or more storage devices are configured to store operation information for each of the plurality of entries stored in the match table, wherein the operation information specifies one or more instructions associated with each respective entry in the plurality of entries stored in the match table, as taught by Bosshart. The motivation for doing so would have been to easily decompose complex operations into multiple actions to improve match memory efficiency, and to manipulate instructions individually.

As to claim 2, the modified Venkatesh in view of Bosshart teaches the apparatus of claim 1, wherein the one or more instructions are one or more first instructions for a first action block, wherein the one or more operands are one or more first operands for the first action block, wherein the processed data is first processed data, and wherein the logic is further configured to: identify one or more second instructions for a second action block in the one or more storage devices; receive one or more second operands for the second action block from the output bus; and generate, based on the first processed data, the one or more second instructions and the one or more second operands, second processed data (see Bosshart, page 4, ¶41).

As to claim 3, the modified Venkatesh in view of Bosshart teaches the apparatus of claim 1, wherein the one or more operands comprises one or more single bit flags; or wherein the one or more operands comprises one or more nibbles (see Bosshart, page 5, ¶46, lines 11-20).

As to claim 4, the modified Venkatesh in view of Bosshart teaches the apparatus of claim 1, wherein the logic comprises a Very Long Instruction Word (VLIW) action processor configured to execute a plurality of VLIW instructions in parallel and using the one or more operands (see Bosshart, page 3, ¶28, lines 8-11).

As to claim 5, the modified Venkatesh teaches the apparatus of claim 4, wherein the VLIW action processor is configured to execute the VLIW instruction with a fixed number of micro-operations (page 12, ¶94, lines 9-10, 12-13 and 16-18); and wherein each micro-operation of the fixed number of micro-operations is configured to conditionally update contents of the output bus (page 12, ¶99, lines 7-8).

As to claim 6, the modified Venkatesh in view of Bosshart teaches the apparatus of claim 1, wherein the match table comprises a ternary content-addressable memory (TCAM) (see Bosshart, page 2, ¶13, lines 5-7) and wherein at least a portion of the key value is configured to be masked in response to the TCAM being queried by the query data; wherein the match table comprises Hash table (see Bosshart, page 2, ¶15, lines 1-5); or wherein the match table comprises a direct index (page 12, ¶95, lines 6-7).

As to claim 7, the modified Venkatesh in view of Bosshart teaches the apparatus of claim 1, wherein the one or more storage devices comprises an action instruction memory (AIM) (see Bosshart, page 3, ¶22, lines 1-10); wherein an entry of the match table comprises an Action Identifier (AID) specifying an index into a respective entry of the AIM (page 7, ¶67, lines 7-10); and wherein, to identify the one or more instructions in the one or more storage devices, the logic is configured to identify the respective entry of the AIM (page 8, ¶67, lines 15-22). 

As to claim 8, the modified Venkatesh teaches the apparatus of claim 1, wherein the one or more storage devices comprises an array of function arguments; wherein an entry of the match table comprises an action argument pointer specifying an index into a respective entry of the array of function arguments (page 12, ¶95, lines 9-11); and wherein, to identify the one or more instructions from the one or more storage devices, the logic is configured to identify the respective entry of the array of function arguments (page 12, ¶95, lines 11-14).

As to claim 9, the modified Venkatesh in view of Bosshart teaches the apparatus of claim 1, wherein the output bus comprises a packet buffer configured to store information about incoming packets, and wherein, to generate the processed data, the logic is further configured to: parse a network packet header stored within the packet buffer, wherein the network packet headers include at least one of an Ethernet packet header, a VLAN packet header, and an IP version 4 packet header (see Bosshart, page 3, ¶30).

As to claim 10, the modified Venkatesh in view of Bosshart innately teaches the apparatus of claim 9, wherein, to generate the processed data, the logic is further configured to: extract the query data from the packet buffer (see Bosshart, page 6, ¶57, lines 1-5 and ¶58, lines 1-4). 

As to claim 18, the modified Venkatesh in view of Bosshart teaches the method of claim 1, wherein the logic comprises a Very Long Instruction Word (VLIW) action processor configured to execute a plurality of VLIW instructions in parallel and using the one or more operands (see Bosshart, page 3, ¶28, lines 8-11).

Referring to claims 15-19, the claims are substantially the same as claims 1-10, hence the rejection of claims 1-10 is applied accordingly.

Referring to claim 20, the claim is substantially the same as claim 1, hence the rejection of claim 1 is applied accordingly.

Claim Objections 
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184